                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

ROGER SLOAN,                                             )
                                                         )
                               Plaintiff,                )
                                                         )
                          v.                             )          No. 2:19-cv-00382-JPH-DLP
                                                         )
SAMUEL BYRD, et al.                                      )
                                                         )
                               Defendants.               )

                            Order Screening the Amended Complaint
                                and Dismissing Deficient Claims

        The plaintiff’s motion to file an amended complaint, dkt. [13], is granted. The amended

complaint will completely replace the original complaint filed on October 21, 2019. See Beal v.

Beller, 847 F.3d 897, 901 (7th Cir. 2017) (“For pleading purposes, once an amended complaint is

filed, the original complaint drops out of the picture.”).

        Plaintiff Roger Sloan, an inmate at the Wabash Valley Correctional Facility (Wabash

Valley), brings this action pursuant to 42 U.S.C. § 1983 alleging that his Eighth Amendment right

to be free from cruel and unusual punishment was violated by the defendants’ deliberate

indifference to his serious medical condition. Because the plaintiff is a “prisoner” as defined by 28

U.S.C. § 1915A(c), this Court has an obligation under 28 U.S.C. § 1915A(a) to screen his amended

complaint before service on the defendants.

                                            I. Screening Standard

        Pursuant to 28 U.S.C. § 1915A(b), the Court must dismiss the amended complaint, or any

portion of the amended complaint, if it is frivolous or malicious, fails to state a claim for relief, or

seeks monetary relief against a defendant who is immune from such relief. In determining whether

the amended complaint states a claim, the Court applies the same standard as when addressing a

                                                     1
motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017).

                                  II. The Amended Complaint

       The amended complaint appears to be a photocopy of the original complaint. Compare

Dkt. 11 and dkt. 13-1. The only substantive difference is the prayer for relief. 1 While the original

complaint requests “an amount deemed proper for compensatory and punitive damages against

each defendant for physical injuries,” dkt. 11 at 5, the amended complaint specifies a request for

$700,000 in both compensatory and punitive damages against each defendant. Dkt. 13 at 6.

       The amended complaint names the following defendants: (1) Dr. Samuel Byrd; (2) Kim

Hobson, Health Administrator; (3) Dr. Kuenzli; (4) Dr. Benny Seto; and (5) Wexford Health

Services (Wexford).

        Mr. Sloan alleges that on August 14, 2017, he injured his hand playing basketball. The

medical staff at Wabash Valley took an x-ray to determine whether the hand was broken. Dr. Seto,

an off-site physician, took an additional x-ray and diagnosed Mr. Sloan with a broken hand. Dr.

Seto told Mr. Sloan that his hand did not require surgery. Dr. Seto said he could set the broken

hand in a cast and let it heal, but he would have to wait for approval from Wabash Valley.

       Wabash Valley did not approve any medical treatment for Mr. Sloan’s hand for two

months. During that time, the broken bones began to heal on their own. Dr. Seto told Mr. Sloan

that he still believed the surgery was unnecessary. Mr. Sloan said he would not refuse Dr. Seto’s

recommended treatment because he was a prisoner. He also told Dr. Seto that he would have to

perform surgery on his hand unless he submitted paperwork to Wabash Valley that recommended




1
  Mr. Sloan also corrected a typographical error and inadvertently included a page from his
proposed notice and waiver form between pages 1 and 2.
                                                 2
a different course of treatment. Instead of filling out this paperwork, Dr. Seto chose to perform a

surgery on Mr. Sloan’s hand that he knew was unnecessary.

       Mr. Sloan’s condition became worse as a result of the surgery. He can no longer make a

fist with his hand and has constant, severe pain. The surgery also caused Mr. Sloan to develop

carpal tunnel syndrome. Dr. Seto performed a second surgery to treat the carpal tunnel, but Mr.

Sloan’s hand is still worse than it was before.

       Dr. Seto prescribed a course of physical therapy as part of Mr. Sloan’s post-operative care.

After Mr. Sloan completed a single session with a physical therapist, he was denied additional

physical therapy. Prison staff either misplaced or confiscated the pamphlets Dr. Seto gave to Mr.

Sloan that demonstrated the physical therapy exercises he could perform on his own.

       Mr. Sloan was not sent to a hand specialist for seven months. Other delays in medical

treatment arose because the nurses at Wabash Valley make it difficult for prisoners to be seen by

doctors.

       Dr. Byrd is providing Mr. Sloan with post-operative care at Wabash Valley. His attempts

to treat Mr. Sloan’s pain have been unsuccessful. Dr. Byrd kept giving Mr. Sloan seizure

medication even though it did not help relieve his pain. Dr. Byrd refused to give Mr. Sloan a nerve

medication that Dr. Seto had prescribed.

                                           III. Discussion

       This action is brought pursuant to 42 U.S.C. § 1983. To state a claim under § 1983, a

plaintiff must allege the violation of a right secured by the Constitution or laws of the United States

and must show that the alleged deprivation was committed by a person acting under color of state

law. West v. Atkins, 487 U.S. 42, 48 (1988). “[T]he first step in any [§ 1983] claim is to identify

the specific constitutional right infringed.” Albright v. Oliver, 510 U.S. 266, 271 (1994).



                                                  3
       Based on the screening standard set forth above, Mr. Sloan’s Eighth Amendment claims

against Dr. Seto, Dr. Byrd, and Wexford shall proceed.

       The amended complaint does not make any factual allegations against Dr. Kuenzli or Kim

Hobson. Accordingly, the claims against Dr. Kuenzli and Ms. Hobson are dismissed. See Colbert

v. City of Chicago, 851 F.3d 649, 657 (7th Cir. 2017) (“Individual liability under § 1983… requires

personal involvement in the alleged constitutional deprivation.”).

                                          IV. Summary

       Mr. Sloan’s motion to file an amended complaint, dkt. [13], is granted.

       Mr. Sloan’s Eighth Amendment claims against Dr. Seto, Dr. Byrd, and Wexford shall

proceed. His claims against Dr. Kuenzli and Ms. Hobson are dismissed.

       Defendants shall have through April 3, 2020, to answer the amended complaint.

       The clerk is directed to redocket the amended complaint. Dkt. [13-1].

SO ORDERED.
Date: 3/12/2020




Distribution:

ROGER SLOAN
910908
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838



                                                4
Douglass R. Bitner
KATZ KORIN CUNNINGHAM, P.C.
dbitner@kkclegal.com

William W. Drummy
WILKINSON GOELLER MODESITT WILKINSON & DRUMMY
wwdrummy@wilkinsonlaw.com




                               5
